Dismissed and Memorandum Opinion filed April 3, 2014.




                                            In The

                         Fourteenth Court of Appeals

                                    NO. 14-14-00144-CR

                          AURELIO COLIN VERA, Appellant

                                              V.
                            THE STATE OF TEXAS, Appellee

                        On Appeal from the 412th District Court
                               Brazoria County, Texas
                            Trial Court Cause No. 50798-1

                      MEMORANDUM                       OPINION
      This appeal is from a judgment signed January 10, 2014. The appeal was assigned to
the First Court of Appeals; however, the Harris County District Clerk subsequently, and
erroneously, assigned this cause to this court. By letter dated March 19, 2014, the Harris
County District Clerk advised this court of its error. Because this cause was erroneously
assigned to this court, the appeal in this court is ordered dismissed.

                                           PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).